t c memo united_states tax_court christopher mcmullen petitioner v commissioner of internal revenue respondent docket no filed date pamela k tahim for petitioner paulmikell a fabian and catherine g chang for respondent memorandum opinion lauber judge this case involves petitioner’s federal_income_tax liabili- ty for before the case was called for trial the parties reached a settlement and filed with the court a stipulation of settled issues the stipulation stated that the settlement resolved all issues in the case and we gave the parties days to file decision documents counsel for the internal_revenue_service irs or re- spondent obtained tax computations consistent with the settlement and sent petitioner a proposed decision document based on those computations petitioner disagreed with respondent’s computations and declined to sign the decision docu- ment respondent then filed a motion for entry of decision we will grant respon- dent’s motion and enter a decision consistent with his tax computations which we have determined to be correct in all respects background petitioner is the sole shareholder of hbc protocols inc hbc an s cor- poration he filed a late individual_income_tax_return for on which he did not report on schedule e supplemental income and loss any flow-through income or loss from hbc his return included a schedule c profit or loss from business sole_proprietorship on which he reported gross_receipts of dollar_figure and total expenses of dollar_figure he thus reported on schedule c a loss of dollar_figure the irs examined hbc’s return and petitioner’s individual return and pro- posed a number of adjustments it determined that petitioner received unreported wages of dollar_figure during and that he did not have a distinct schedule c busi- unless otherwise noted all statutory references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar ness rather the irs determined that the gross_receipts and expenses re- ported on petitioner’s schedule c were in fact attributable to his activities on behalf of hbc the irs accordingly zeroed out his schedule c activity eliminating schedule c gross_receipts of dollar_figure and disallowing schedule c deductions of dollar_figure and folded these items into his schedule e business after making the latter adjustments the irs determined that petitioner had unre- ported schedule e flow-through income of dollar_figure from hbc on date the irs sent petitioner a timely notice_of_deficiency for this notice determined an income_tax deficiency of dollar_figure an addition_to_tax of dollar_figure under sec_6651 for failure_to_file timely hi sec_2010 return and an accuracy-related_penalty of dollar_figure under sec_6662 while residing in california petitioner timely sought redetermination of the deficiency in this court the case was calendared for trial in los angeles california on date prior to the trial date the parties reached a basis of settlement on date the parties filed with the court a stipulation of settled issues that was signed by petitioner and by counsel for respondent this stipulation stated that it resolves all the issues before the court and expressed the parties’ understanding that this stipulation of settled issues will be given full effect by the court when it enters its decision in this case the stipulation of settled issues involved mutual concessions petitioner agreed that he had unreported wage income of dollar_figure that he had no distinct schedule c business that the income and expense items reported on his schedule c should be transferred to his schedule e business thus eliminating the reported schedule c loss of dollar_figure and that he was liable for an accuracy-related_penalty respondent conceded that petitioner had schedule e flow-through income from hbc of only dollar_figure as opposed to dollar_figure as determined in the notice of de- ficiency and conceded that petitioner was not liable for any addition_to_tax under sec_6651 at the calendar call there was no appearance by or on behalf of petitioner counsel for respondent appeared explained that it would take some time to obtain tax computations and requested days to file signed decision documents the court ordered that executed decision documents be submitted by date on date respondent filed a motion for entry of decision respon- dent’s counsel represented that he had obtained tax computations consistent with the parties’ agreement as set forth in the stipulation of settled issues that he had prepared a decision document reflecting these tax computations and that he had sent the computations and draft decision document to petitioner for review petitioner who was being assisted by an accountant not admitted to practice before this court disagreed with the computations and declined to sign the decision document on date we ordered petitioner to file a response to respondent’s motion for entry of decision we informed petitioner that if he disagrees with the tax computations attached to respondent’s motion then he shall specify in detail each item that he believes to be incorrect and shall provide the court with what he believes to be the correct_tax computations petitioner responded on july contending that respondent’s computations were erroneous because dollar_figure of income was being counted twice in a subsequent filing which was accompanied by a declaration from his accountant petitioner explained that the dollar_figure of alleged duplicate income represents the sum of dollar_figure and dollar_figure the first number represents the net schedule c adjustments shown on line of respondent’s form_5278 statement of income_tax changes gross_receipts of dollar_figure minus claimed deductions of dollar_figure dollar_figure this number adds back to petitioner’s income the loss ori- ginally reported on his schedule c consistently with the parties’ agreement that all schedule c items of income and expense should have been reported instead on schedule e the second number dollar_figure appears on line of respondent’s form_5278 as the taxable_income shown on petitioner’ sec_2010 return as filed discussion petitioner first contends that there was no meeting of the minds regarding the settlement according to petitioner the tax computation that would result from the stipulation of settled issues was one of the most essential aspects of the settlement because there allegedly was no agreement as to the essential terms of the settlement petitioner asserts that there was no objective manifestation of mutual assent or ‘meeting of the minds’ and hence that no settlement was reached we disagree the stipulation of settled issues was a binding contract in- volving mutual concessions and it finally resolved all substantive tax issues in this case disagreement about the tax computations resulting from the settlement does not relieve either party of the concessions he made in exchange for the other party’s concessions a controversy before this court may be settled by agreement of the par- ties 108_tc_320 aff’d 208_f3d_205 3d cir a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached id pincite quoting manko v commissioner tcmemo_1995_10 69_tcm_1636 52_tc_420 supplemented by 53_tc_275 a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms which generally requires an offer and an acceptance dorchester indus inc t c pincite quoting manko t c m cch pincite9 fpl group inc v commissioner tcmemo_2008_144 95_tcm_1562 citing dorchester indus inc t c pincite in the tax_court concessions compromises and settlements can be memor- ialized in various ways including as here by the parties’ execution of a stipula- tion of settled issues a settlement stipulation is in all essential characteristics a mutual contract by which each party grants to the other a concession of some rights as a consideration for those secured and the settlement stipulation is entitled to all of the sanctity of any other contract 26_tc_171 applestein v commissioner tcmemo_1989_42 56_tcm_1169 quoting saigh t c pincite the agreement manifested by a stipulation of settled issues will not be set_aside except as necessary to prevent manifest injustice eg in the case of fraud or material misrepresentation of fact see rakosi v commissioner tcmemo_1991_630 62_tcm_1563 applestein t c m cch pincite the mere fact that one party unilaterally miscalculated the amount of taxes that would be owed under the agreement is no basis for relieving the party of the terms of the agreement applestein t c m cch pincite accord 90_tc_315 where a stipulation of settlement resolves all issues in the case as the par- ties’ stipulation did here the parties are expected to agree on the tax computation resulting from the settlement and embody that computation in a decision document for entry by the court when one party objects to a decision document tendered by the other o ur role is to determine whether the proposed decision docu- ment is in accord with the settlement stipulation executed by the parties rakosi t c m cch pincite i f the terms of the settlement agreement are clear it should be enforced even if one of the parties miscalculated the amount of taxes resulting therefrom ibid accord stamm int’l corp t c pincite applestein t c m cch pincite parties to tax_court litigation routinely settle or concede issues at a time when they do not or cannot know the exact tax computation that will result from their concessions parties may execute a partial stipulation covering some of the issues in a case reserving the remaining issues for trial or a party may unilateral- ly concede an issue at trial or in post-trial briefs the fact that the parties have not yet agreed upon the ultimate tax consequences does not render such con- cessions or stipulations any less binding rule captioned computation by parties for entry of decision furnishes a useful analogy this rule typically comes into play where each party has prevailed on one or more issues in the case yielding what might be called a split decision under these circumstances the court after issuing its opinion withhold s entry of its decision for the purpose of permitting the parties to submit computations pursuant to the court’s determination of the issues showing the correct amount to be included in the decision rule a when the parties submit a computation for entry of decision under rule some of the issues may have been tried and resolved by the court’s opinion and other issues may have been resolved by concession by dispositive order or by stipulation of partial settlement if the parties disagree about the proper tax com- putation resulting from resolution of all these issues the court affords them an op- portunity to express their views in the court’s discretion this may include oral argument see rule b but such argument is limited to the correct compu- tation this rule is not to be regarded as affording an opportunity for retrial or for retraction of concessions or stipulations previously made see id para c whenever parties make concessions by stipulation or otherwise in a case that ultimately requires a rule computation they will necessarily have made those concessions at a time when the ultimate tax_liability generated by their con- cessions may not be known if the parties in their respective rule computa- tions disagree about the amount of tax ultimately due the court after considering the parties’ arguments will determine the correct amount and will enter its deci- sion accordingly rule b in short there is no requirement in a rule case or in any other case that the parties have reached agreement on the ultimate tax computation as a precondition to making concessions or executing partial or complete settlements that are binding as to the resolution of the issues thus resolved in 790_f3d_767 7th cir the parties had executed a stipulation of settled issues and subsequently failed to reach agreement on the proper tax computation the u s court_of_appeals for the seventh circuit reversed an order of this court granting the commissioner’s motion for entry of decision and remanded for trial to determine the correct_tax liability we find that case to be factually distinguishable from this one in concluding that the tax_court should not have entered a judgment adopting the disputed deficiency calcu- lations the court_of_appeals relied on the facts that the taxpayer husband had been diagnosed with serious illness that he was sick and mentally distressed and could no longer understand mathematical calculations that the taxpayer wife did not understand the case because she was never involved in tax_return preparation and that the commissioner’s counsel had acknowledged errors in the initial tax computations and in a letter to the taxpayers had made ambiguous statements about the finality of the settlement id pincite in the instant case by continued here we find that the parties did have a meeting of the minds concerning resolution of all substantive tax issues presented by this case the stipulation of settled issues included significant concessions by each party by executing the stipulation the parties explicitly agree d to the following adjustments and stated that these adjustments resolve d all the issues before the court they unambiguously stated in their agreement that this stipulation of settled issues will be given full effect by the court when it enters its decision in this case because the parties have executed a binding agreement as to how all sub- stantive issues in this case are to be resolved our task is to determine whether the continued contrast petitioner is acting under no incapacity he has been assisted at all times by an experienced accountant and he has clearly identified the computational errors he believed to exist thus enabling this court to determine the correct_tax liability without the need for trial or oral argument we note however that the shah opinion may have misapprehended the import of our rules and case law in surmising that when the stipulation of settled issues was submitted to the tax_court the parties were still negotiating with the expectation of soon arriving at a settlement id pincite under well-established case law a stipulation of settled issues executed by both parties is itself a settlement it constitutes a binding contract that finally resolves the substantive tax issues covered by the agreement and the court will enforce that settlement in the absence of fraud misrepresenta- tion of material facts or similar circumstances see supra pp since the par- ties in this case have reached a binding settlement resolving all tax issues present- ed our role in addressing respondent’s motion for entry of decision like our role in addressing unagreed tax computations in a rule context is to determine the correct_tax computation that flows from the manner in which the parties have resolved those issues whether they have agreed on the tax computation or not decision document proposed by respondent in his motion for entry of decision is in accord with the settlement stipulation executed by the parties rakosi t c m cch pincite we conclude that it is the sole challenge petitioner makes to the proposed decision document concerns the dollar_figure of alleged duplicate income petitioner expresses his belief that the extra dollar_figure shown as taxable_income on the irs report was duplicate income as this income was already being accounted for through the corporation viz through the schedule e adjustments relating to hbc as noted earlier the dollar_figure to which petitioner refers represents the sum of dollar_figure and dollar_figure the first number represents the net schedule c adjustments shown on line of respondent’s form gross_receipts of dollar_figure minus claimed de- ductions of dollar_figure dollar_figure this component of respondent’s computations faithfully implements the parties’ agreement and involves no double counting in paragraph of the stipulation of settled issues the parties agreed that petitioner did not receive taxable_income reported as schedule c gross_receipts in the amount of dollar_figure for taxable_year and in paragraph sec_2 through of that stipulation the parties agreed that petitioner is not entitled to schedule c deduc- tions in the aggregate amount of dollar_figure for taxable_year the schedule c adjustments shown on respondent’s form_5278 precisely track the stipulation of settled issues and correctly add back to petitioner’ sec_2010 gross_income the net schedule c loss that the parties agreed should be disallowed viz dollar_figure in effect that loss was allowed instead on schedule e when the gross_receipts and allowable expenses erroneously reported on schedule c were folded into hbc’s income if the loss were not disallowed on schedule c it would in effect be allowed twice the adjustment to schedule e income shown on respondent’s form_5278 or dollar_figure is also correct this precisely tracks paragraph of the stipulation of settled issues in which the parties agreed that petitioner failed to report schedule e flow-through income in the amount of dollar_figure from hbc for the tax_year this number represents a significant concession by respondent in the notice_of_deficiency respondent had determined that petitioner for failed to report schedule e income of dollar_figure from hbc the other component of the dollar_figure to which petitioner objects is the dollar_figure number appearing on line of respondent’s form_5278 as the taxable in- come shown on return in order to determine the tax_liability flowing from the on date respondent filed with the court copies of peti- tioner’s certified form_4340 certificate of assessments payments and other continued parties’ agreement it is necessary to add to the taxable_income petitioner originally reported or dollar_figure the agreed-upon adjustments to his taxable_income those agreed-upon adjustments total dollar_figure comprising unreported wages of dollar_figure unreported schedule e income of dollar_figure and the disallowed schedule c loss of dollar_figure under the parties’ settlement therefore petitioner’s corrected taxable_income for is dollar_figure petitioner does not challenge respondent’s determination that the tax lia- bility arising for the taxable_year on taxable_income of dollar_figure is dollar_figure because the tax shown on petitioner’s return was only dollar_figure respondent has cor- rectly determined a deficiency of dollar_figure this figure represents significant con- cessions by respondent since the deficiency determined in the notice_of_deficiency was dollar_figure in an order dated date we informed petitioner that any further objections to respondent’s computations should be submitted on or before date petitioner has filed no further objection or response because we are satisfied with respondent’s tax computations and because petitioner has continued specified matters a three-year cde transcript and a certified account transcript for the tax_year all of which confirm that petitioner reported taxable_income of dollar_figure on hi sec_2010 return as originally filed raised no valid objections to them we conclude that further argument is unnecessary cf rule b where parties submit computations that differ as to the amount to be entered as the decision of the court then the parties may at the court’s discretion be afforded the opportunity to be heard in argument thereon in sum we conclude that the parties had a meeting of the minds concerning resolution of the substantive issues and that their stipulation of settled issues constituted a valid and binding contract that is so even though the parties when executing the settlement stipulation may not yet have calculated or may have misapprehended the tax_liability that ultimately would flow from their settlement we further conclude that the tax computations set forth in respondent’s motion for entry of decision accurately implement the agreement embodied in the parties’ stipulation of settled issues and that these computations are in all respects correct to effect the foregoing an appropriate order and decision will be entered
